                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

  LAUREN BLAZER, ERICA SPIRES, and,                   )
  DAVID SANZ                                          )
                                                      )
         Plaintiffs,                                  )
                                                      )         No. 3:18-CV-00097
  v.                                                  )
                                                      )         JUDGE:              Greer
  BUDDY GREGG MOTOR HOMES, LLC,                       )         MAGISTRATE:         Guyton
                                                      )
         Defendant.                                   )


             MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE
                FOR DISMISSAL BASED ON FORUM NON CONVENIENS

          Plaintiffs Lauren Blazer and Erica Spires signed valid jury waivers which provide that any

  claim between themselves and Buddy Gregg Motor Homes, LLC (“Buddy Greg”) would be heard

  in the Circuit or Chancery Court of Knox County, and heard by the Court, sitting without a jury.

         Their waivers are a valid contract and should be enforced.

         Buddy Gregg moves for an Order pursuant to Rule 56 providing that Plaintiffs Blazer and

  Spires are not entitled to maintain their claims in this Court. In the alternative, Buddy Gregg

  moves for an Order dismissing their claims on the basis of form non conveniens.

         Respectfully submitted this 18th day of April, 2019.

                                               /s/ Howard B. Jackson

                                               Howard B. Jackson, BPR #021316
                                               Ann E. Sartwell, BPR #021258
                                               Wimberly Lawson Wright Daves & Jones, PLLC
                                               P.O. Box 2231
                                               Knoxville, TN 37901-2231
                                               (865) 546-1000
                                               (865) 546-1001 (fax)

                                               Attorneys for Buddy Gregg Motor Homes, LLC

                                                  1

Case 3:18-cv-00097-DCLC-HBG Document 29 Filed 04/18/19 Page 1 of 2 PageID #: 182
                                    CERTIFICATE OF SERVICE

          I certify that the foregoing Motion for Summary Judgment or in the Alternative for
  Dismissal Based on Forum Non Conveniens was served on the following persons, via the Court’s
  electronic filing system, this 18th day of April, 2019:

         Edward G. Phillips
         Brandon L. Morrow
         Kramer Rayson LLP
         P.O. Box 629
         Knoxville, TN 37901-0629


                                            /s/ Howard B. Jackson
                                            Howard B. Jackson




                                               2

Case 3:18-cv-00097-DCLC-HBG Document 29 Filed 04/18/19 Page 2 of 2 PageID #: 183
